Citation Nr: 0623708	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  97-30 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1969 to June 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  On appeal, the Board denied the 
claim in July 2005.  On further appeal, in March 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) vacated the 
Board decision and remanded the matter for readjudication.  


REMAND

In July 2005, the Board denied service connection for 
schizophrenia essentially based on a determination that, 
notwithstanding lack of notation of schizophrenia upon 
commencement of active duty in 1969, the veteran did enter 
service with 
pre-existing schizophrenia, which did not become aggravated 
or chronically worsened during active service ending in June 
1970.  Among key pieces of evidence which the Board 
determined supported a denial was the January 2004 expert 
medial opinion authored by Murali Rao, M.D.  The basis for 
the Court's March 2006 order directing readjudication is that 
Dr. Rao's opinion was not clear on the dispositive issue of 
whether pre-existing neuropsychiatric illness was chronically 
worsened beyond a normal progression of the illness.  

Based on the foregoing, the Board finds that the appeal must 
be remanded to the RO, via the Appeals Management Center in 
Washington, D.C., to obtain a clarified addendum opinion from 
Dr. Rao.  If Dr. Rao is unavailable, then another qualified 
medical expert must provide an opinion adequate to 
readjudicate this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the entire claims file, which 
includes a complete copy of this remand 
order, to Dr. Murali Rao, if he or she is 
available, or another medical doctor 
qualified to address the issue on appeal, 
and ask him or her to review the veteran's 
entire medical history, including service 
medical records, and as well, the 
undersigned's January 2004 letter 
requesting an expert medical opinion, and 
provide an addendum to the January 2004 
report (if the file is sent to Dr. Rao), 
or an expert opinion report (if the file 
is sent to another doctor).

Specifically, the medical expert is asked 
to answer the following three questions 
based on a review of the whole record and 
support the responses with adequate 
reasons and bases therefor: 

(1)  Did the veteran have schizophrenia 
prior to her entry into service?   

(2)  If the veteran had schizophrenia 
prior to her entry into service, it is at 
least as likely as not (by a probability 
of 50 percent), or less likely than not 
(by a probability lower than 50 percent), 
or more likely than not (by a probability 
higher than 50 percent) that her 
disability from the disorder became 
chronically worsened or aggravated beyond 
the natural progress of the disorder 
during active duty from October 1969 to 
June 1970?

(3)  If the veteran's disability from 
schizophrenia worsened during service, is 
it more likely than not, less likely than 
not, or at least as likely as not that 
such worsening was due to the natural 
progress of her neuropsychiatric illness? 

The expert must explicitly answer all 
three questions.  The expert must 
specifically distinguish between (a) 
increased symptoms or acute episodes that 
might have been manifested during service 
and (b) chronic aggravation, during active 
service, of the underlying 
neuropsychiatric illness itself, as 
opposed to acute episodes or exacerbated 
symptomatology.  The latter is the focus 
of questions no. 2 and 3.  Also, in this 
connection, if the file is referred to Dr. 
Rao, then the doctor is asked to explain 
answer d. in the January 2004 report and 
clarify whether or not he or she intended 
to conclude that the underlying 
neuropsychiatric disorder itself, and not 
symptoms or temporary relapses, became 
chronically aggravated between October 
1969 and June 1970. 

Also, the expert, whether Dr. Rao or 
another medical doctor, is asked to 
explicitly address, in particular, the 
April 2004 statement of Dr. Karl W. 
Isaacs, a VA physician, who concluded that 
it is "very likely" that the stress of 
daily routine in service was "stressful 
enough" to "precipitate" a psychotic 
episode, and discuss it as warranted to 
thoroughly explain the bases for answers 
to the above three questions.      

2.  The RO must ensure that all missing, 
and more contemporaneous, VA clinical 
records (note that the veteran was treated 
as recently as in 2004 at the Orlando, 
Florida, VA medical facility) are obtained 
and associated with the claims file.

3.  After completing the above, 
readjudicate the claim based on a review 
of the whole record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case (SSOC) 
that includes a summary of all pertinent 
evidence and information added to the 
record after the February 2005 SSOC and 
governing law and regulations, and provide 
the veteran and her counsel an opportunity 
to respond thereto.  Then, if in order, 
return the appeal to the Board for 
appellate adjudication.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


